             Case 1:19-cr-00166-VEC Document 164 Filed 04/08/20 Page 1 of 1

                                                      Esere J. Onaodowan, Esq.
                                                     eonaodowan@eocdlaw.com                   . .                  . .
                                                                                        t 646 375 2119 c 718 427 3139
                                                      46
                                                       375 2119
                                                     Christine E. Delince, Esq.
                                                     cdelince@eocdlaw.com                     . .
                                                                                        t 646 375 2117             . .
                                                                                                             c 917 238 9332



                                                                                  USDC SDNY
April 8, 2020                                                                     DOCUMENT
                                                                                  ELECTRONICALLY FILED
The Honorable Valerie E. Caproni                                                  DOC #:
United States District Judge                                                      DATE FILED: 4/9/2020
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

        RE:      United States v. Isaiah Moss, 1:19-cr-00166

Dear Judge Caproni:

        I represent Isaiah Moss in the above referenced matter. Pursuant to Mr. Moss’s temporary
release conditions as set forth in Document #154, we are in the final stages of organizing the two
financially responsible co-signers. I write to respectfully request a one week extension of time until
April 15, 2020 to secure the signatures of the two financially responsible co-signers to the bond.

      I have spoken with the Government and the Government has consented to my request.
Accordingly, Your Honor’s immediate attention is greatly appreciated.

                                            Respectfully submitted,


                                            Esere J. Onaodowan, Esq.



CC via email: Jamie Bagliebter
                                                                 Application GRANTED.

                                                                 SO ORDERED.



                                                                                                 4/8/2020
                                                                 HON. VALERIE CAPRONI
                                                                 UNITED STATES DISTRICT JUDGE




116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
